DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08 January 2020 and 25 June 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20: “a plurality of fourth region” in line 3 should be “a plurality of fourth regions” for further clarity.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/078,612. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons stated below.
Regarding claim 1, 17078612 teaches an image sensor comprising: a sensor substrate comprising a first photo-sensing cell and a second photo-sensing cell respectively configured to sense light (see claim 1, lines 2-3); a spacer layer that is transparent and disposed on the sensor substrate (see claim 4); and a color separating lens array disposed on the spacer layer opposite to the sensor substrate (see claim 1, lines 4-7), wherein the color separating lens array comprises: a first region disposed opposite to the first photo-sensing cell in a vertical direction, the first region having a first pattern (see claim 1, lines 8-10), and a second region disposed opposite to the second photo-sensing cell in the vertical direction, the second region having a second pattern that is different from the first pattern (see claim 1, lines 8-10), and wherein the first pattern is configured to separate, from incident light incident on the color separating lens array, light of a first wavelength and condense the light of the first wavelength to the first photo-sensing cell, and the second pattern is configured to separate, from the incident light, light of a second wavelength that is different from the first wavelength, and condense the light of the second wavelength to the second photo-sensing cell (see claim 1, lines 11-17).
Regarding claim 2, 17078612 teaches the image sensor of claim 1, wherein the spacer layer has a thickness corresponding to a focal length of the color separating lens array with respect to a center wavelength of a wavelength band of the incident light to be separated by the color separating lens array (see claim 5).
Regarding claim 3, 17078612 teaches the sensor of claim 1, wherein a theoretical thickness of the spacer layer is ht, a pitch between adjacent photo-sensing cells is p, a refractive index of the spacer layer is n, and a center wavelength of a wavelength band of the incident light to be separated by the color separating lens array is λ0, the theoretical thickness of the spacer layer satisfies:                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                            =
                            
                                
                                    
                                        
                                            n
                                            p
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            -
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    4
                                    n
                                
                            
                        
                     , and an actual thickness h of the spacer layer satisfies ht - p < h < ht + p (see claim 6).
Regarding claim 4, 17078612 teaches the image sensor of claim 1, wherein the first pattern and the second pattern are configured such that the light of the first wavelength, at a position immediately after passing through the color separating lens array, forms a phase distribution of 2Nπ at a position corresponding to a center of the first photo-sensing cell and forms a phase distribution of (2N-1)π at a position corresponding to a center of the second photo-sensing cell, where N is an integer greater than 0 (see claim 2).
Regarding claim 5, 17078612 teaches the image sensor of claim 4, wherein the first pattern and the second pattern are configured such that the light of the second wavelength, at the position immediately after passing through the color separating lens array, forms a phase distribution of (2M-1)π at a position corresponding to the center of the first photo- sensing cell and forms a phase distribution of 2Mπ at a position corresponding to the center of the second photo-sensing cell, where M is an integer greater than 0 (see claim 3).
Regarding claim 8, 17078612 teaches the image sensor of claim 1, wherein the sensor substrate further comprises a third photo-sensing cell and a fourth photo-sensing cell (see claim 7, lines 2-3), and wherein the color separating lens array further comprises: a third region disposed opposite to the third photo-sensing cell in the vertical direction, the third region having a third pattern that is different from the first pattern and the second pattern (see claim 7, lines 4-10), and a fourth region disposed opposite to the fourth photo-sensing cell in the vertical direction, the fourth region having a fourth pattern different from the first pattern, the second pattern, and the third pattern (see claim 7, lines 4-10).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-9 of copending Application No. 17/078,888. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons stated below.
Regarding claim 1, 17078888 teaches an image sensor comprising: a sensor substrate comprising a first photo-sensing cell and a second photo-sensing cell respectively configured to sense light (see claim 1, lines 2-3); a spacer layer that is transparent and disposed on the sensor substrate (see claim 6); and a color separating lens array disposed on the spacer layer opposite to the sensor substrate (see claim 1, line 4), wherein the color separating lens array comprises: a first region disposed opposite to the first photo-sensing cell in a vertical direction, the first region having a first pattern (see claim 1, lines 4-9), and a second region disposed opposite to the second photo-sensing cell in the vertical direction, the second region having a second pattern that is different from the first pattern (see claim 1, lines 4-9), and wherein the first pattern is configured to separate, from incident light incident on the color separating lens array, light of a first wavelength and condense the light of the first wavelength to the first photo-sensing cell, and the second pattern is configured to separate, from the incident light, light of a second wavelength that is different from the first wavelength, and condense the light of the second wavelength to the second photo-sensing cell (see claim 1, lines 10-15).
Regarding claim 2, 17078888 teaches the image sensor of claim 1, wherein the spacer layer has a thickness corresponding to a focal length of the color separating lens array with respect to a center wavelength of a wavelength band of the incident light to be separated by the color separating lens array (see claim 7, lines 5-7).
Regarding claim 3, 17078888 teaches the sensor of claim 1, wherein a theoretical thickness of the spacer layer is ht, a pitch between adjacent photo-sensing cells is p, a refractive index of the spacer layer is n, and a center wavelength of a wavelength band of the incident light to be separated by the color separating lens array is λ0, the theoretical thickness of the spacer layer satisfies:                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                            =
                            
                                
                                    
                                        
                                            n
                                            p
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            -
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    4
                                    n
                                
                            
                        
                      (see claim 8), and an actual thickness h of the spacer layer satisfies ht - p < h < ht + p (see claim 7, lines 2-4).
Regarding claim 4, 17078888 teaches the image sensor of claim 1, wherein the first pattern and the second pattern are configured such that the light of the first wavelength, at a position immediately after passing through the color separating lens array, forms a phase distribution of 2Nπ at a position corresponding to a center of the first photo-sensing cell and forms a phase distribution of (2N-1)π at a position corresponding to a center of the second photo-sensing cell, where N is an integer greater than 0 (see claim 4).
Regarding claim 5, 17078888 teaches the image sensor of claim 4, wherein the first pattern and the second pattern are configured such that the light of the second wavelength, at the position immediately after passing through the color separating lens array, forms a phase distribution of (2M-1)π at a position corresponding to the center of the first photo- sensing cell and forms a phase distribution of 2Mπ at a position corresponding to the center of the second photo-sensing cell, where M is an integer greater than 0 (see claim 5).
Regarding claim 8, 17078888 teaches the image sensor of claim 1, wherein the sensor substrate further comprises a third photo-sensing cell and a fourth photo-sensing cell (see claim 9, lines 1-3), and wherein the color separating lens array further comprises: a third region disposed opposite to the third photo-sensing cell in the vertical direction, the third region having a third pattern that is different from the first pattern and the second pattern (see claim 9, lines 5-7), and a fourth region disposed opposite to the fourth photo-sensing cell in the vertical direction, the fourth region having a fourth pattern different from the first pattern, the second pattern, and the third pattern (see claim 9, lines 8-10).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-7, 21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (USPGPub 20210366964 A1) in view of Orita et al. (USPGPub 20060125948 A1).
Regarding claim 1, Ito teaches an image sensor comprising: a sensor substrate (100) comprising a first photo-sensing cell (PD) and a second photo-sensing cell (PD) respectively configured to sense light (see figure 26, semiconductor substrate 100); a spacer layer (105) that is transparent and disposed on the sensor substrate (100) (see figure 26, insulator film 105; and ¶205, For the insulator film 105, for example, insulating material such as silicon oxide (SiO.sub.2) can be used (Note: silicon oxide is transparent to both visible and infrared light)); and a color separating lens array (110) disposed on the spacer layer (105) opposite to the sensor substrate (100) (see figure 26, plurality of pillar structures 110 (i.e. color separators)), wherein the color separating lens array (110) comprises: a first region disposed opposite to the first photo-sensing cell (PD) in a vertical direction, the first region having a first pattern (see figure 32, the color filters arranged in a Bayer arrangement, first region being a green color filter; see figure 28; and ¶286, in a pillar array 700G configured by the pillars 110G, the diameter of each pillar 110G and the pitch between the pillars 110G are set such that light having a wavelength component of green (G) is selectively transmitted), and a second region disposed opposite to the second photo-sensing cell (PD) in the vertical direction, the second region having a second pattern that is different from the first pattern (see figure 32, the color filters arranged in a Bayer arrangement, second region being a blue color filter; see figure 29; and ¶286, in a pillar array 700B configured by the pillars 110B, the diameter of each pillar 110B and the pitch between the pillars 110B are set such that light having a wavelength component of blue (B) is selectively transmitted), and wherein the first pattern (110G) is configured to separate, from incident light incident on the color separating lens array (110), light of a first wavelength and pass the light of the first wavelength to the first photo-sensing cell (PD), and the second pattern (110B) is configured to separate, from the incident light, light of a second wavelength that is different from the first wavelength, and pass the light of the second wavelength to the second photo-sensing cell (PD) (¶286, As exemplified in FIG. 28, in a pillar array 700G configured by the pillars 110G, the diameter of each pillar 110G and the pitch between the pillars 110G are set such that light having a wavelength component of green (G) is selectively transmitted. Furthermore, as exemplified in FIG. 29, in a pillar array 700B configured by the pillars 110B, the diameter of each pillar 110B and the pitch between the pillars 110B are set such that light having a wavelength component of blue (B) is selectively transmitted). However, Ito fails to explicitly teach wherein the color separating lens array both filters color and condenses said color towards the photo-sensing cell. 
However, Orita teaches wherein the color separating lens array (1c/2c/6c) both filters color and condenses said color towards the photo-sensing cell (4c) (see figure 10, photonic crystals formed from layers 1c, 2c, and 6c (i.e. color separating lens); and ¶62, since the solid-state imaging element in the second embodiment makes light condensing and color separation using only an optical element made of a photonic crystal fabricated by autocloning, a color filter is not needed and there occurs no reflection loss nor coupling loss due to its structure including a plurality of elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito to incorporate the teachings of Orita to include an optical element that both filters and condenses light because it is possible to realize a miniature solid-state imaging element with extremely low loss and efficient light condensing. And it is also possible to make a solid-state imaging element smaller in the in-plane directional size than the conventional one (Orita ¶62).
Regarding claim 6, Ito as modified by Orita teaches the image sensor of claim 1, wherein the first region comprises a first dielectric (Ito 107) having a first refractive index and forming the first pattern (Ito 110G), and a second dielectric (Ito 110) having a second refractive index that is less than the first refractive index and filled in the first dielectric (Ito 107) (Ito, see figures 26-29, first dielectric 107 and second dielectric 110; ¶244, 107 may be formed by using CVD or plasma CVD instead of spin coating (Note: this is a common way of forming a dielectric layer); for the various pillar materials, see ¶230; and ¶404, the pillar 1410R has a refractive index lower than that of the surrounding color filter 107R), wherein the first pattern (Ito 110G) is formed such that the first dielectric (Ito 107) is included in any vertical cross section of the first region (Ito, see figures 26-29, first dielectric 107 and second dielectric 110).
Regarding claim 7, Ito as modified by Orita teaches the image sensor of claim 1, wherein the second region comprises a first dielectric (Ito 107) having a first refractive index and forming the second pattern (Ito 110B), and a second dielectric (Ito 110) having a second refractive index that is less than the first refractive index and filled in the first dielectric (Ito 107) (Ito, see figures 26-29, first dielectric 107 and second dielectric 110; ¶244, 107 may be formed by using CVD or plasma CVD instead of spin coating (Note: this is a common way of forming a dielectric layer); for the various pillar materials, see ¶230; and ¶404, the pillar 1410R has a refractive index lower than that of the surrounding color filter 107R), wherein the second pattern (Ito 110B) is formed such that the first dielectric (Ito 107) is included in any vertical cross section of the second region (Ito, see figures 26-29, first dielectric 107 and second dielectric 110).
Regarding claim 21, Ito as modified by Orita teaches the image sensor of claim 1, further comprising a color filter layer (Ito 107) disposed between the sensor substrate (Ito 100) and the spacer layer (Ito 105), the color filter layer (Ito 107) comprising a plurality of color filters (Ito, see figure 26, color filter layer 107 having multiple color filters 107R, 107G, and 107B).
Regarding claim 24, Ito teaches an imaging apparatus comprising: an objective lens (108) configured to focus light reflected from an object and form an optical image (¶514, an imaging unit 12031 is connected to the outside-vehicle information detection unit 12030. The outside-vehicle information detection unit 12030 causes the imaging unit 12031 to take an image outside the vehicle, and receives the taken image. Based on the received image, the outside-vehicle information detection unit 12030 may perform object detection processing for persons, cars, obstacles, signs, or characters on a road surface or perform distance detection processing); and an image sensor configured to convert the optical image formed by the objective lens into an electric image signal (¶3, light entering a CMOS image sensor is photoelectrically converted by a photodiode as a photoelectric conversion element in a pixel), wherein the image sensor comprises: a sensor substrate (100) comprising a first photo-sensing cell (PD) and a second photo-sensing cell (PD) respectively configured to sense light (see figure 26, semiconductor substrate 100); a spacer layer (105) that is transparent and disposed on the sensor substrate (100) (see figure 26, insulator film 105; and ¶205, For the insulator film 105, for example, insulating material such as silicon oxide (SiO.sub.2) can be used (Note: silicon oxide is transparent to both visible and infrared light)); and a color separating lens array (110) disposed on the spacer layer (105) opposite to the sensor substrate (100) (see figure 26, plurality of pillar structures 110 (i.e. color separators)), wherein the color separating lens array (110) comprises: a first region disposed opposite to the first photo-sensing cell (PD) in a vertical direction, the first region having a first pattern (see figure 32, the color filters arranged in a Bayer arrangement, first region being a green color filter; see figure 28; and ¶286, in a pillar array 700G configured by the pillars 110G, the diameter of each pillar 110G and the pitch between the pillars 110G are set such that light having a wavelength component of green (G) is selectively transmitted), and a second region disposed opposite to the second photo-sensing cell (PD) in the vertical direction, the second region having a second pattern that is different from the first pattern (see figure 32, the color filters arranged in a Bayer arrangement, second region being a blue color filter; see figure 29; and ¶286, in a pillar array 700B configured by the pillars 110B, the diameter of each pillar 110B and the pitch between the pillars 110B are set such that light having a wavelength component of blue (B) is selectively transmitted), and wherein the first pattern (110G) is configured to separate, from incident light incident on the color separating lens array (110), light of a first wavelength and pass the light of the first wavelength to the first photo-sensing cell (PD), and the second pattern (110B) is configured to separate, from the incident light, light of a second wavelength that is different from the first wavelength, and pass the light of the second wavelength to the second photo-sensing cell (PD) (¶286, As exemplified in FIG. 28, in a pillar array 700G configured by the pillars 110G, the diameter of each pillar 110G and the pitch between the pillars 110G are set such that light having a wavelength component of green (G) is selectively transmitted. Furthermore, as exemplified in FIG. 29, in a pillar array 700B configured by the pillars 110B, the diameter of each pillar 110B and the pitch between the pillars 110B are set such that light having a wavelength component of blue (B) is selectively transmitted). However, Ito fails to explicitly teach wherein the color separating lens array both filters color and condenses said color towards the photo-sensing cell.
However, Orita teaches wherein the color separating lens array (1c/2c/6c) both filters color and condenses said color towards the photo-sensing cell (4c) (see figure 10, photonic crystals formed from layers 1c, 2c, and 6c (i.e. color separating lens); and ¶62, since the solid-state imaging element in the second embodiment makes light condensing and color separation using only an optical element made of a photonic crystal fabricated by autocloning, a color filter is not needed and there occurs no reflection loss nor coupling loss due to its structure including a plurality of elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito to incorporate the teachings of Orita to include an optical element that both filters and condenses light because it is possible to realize a miniature solid-state imaging element with extremely low loss and efficient light condensing. And it is also possible to make a solid-state imaging element smaller in the in-plane directional size than the conventional one (Orita ¶62).
Regarding claim 25, Ito as modified by Orita teaches an electronic apparatus comprising the imaging apparatus of claim 24 (Ito, see figures 86-87, where the device is shown to be used in a vehicle control system 12000).
Regarding claim 26, Ito teaches an image sensor comprising: a sensor substrate (100) comprising a first photo-sensing cell (PD), a second photo-sensing cell (PD), a third photo-sensing cell (PD), and a fourth photo-sensing cell (PD) respectively configured to sense light (see figure 26, semiconductor substrate 100); a spacer layer (105) that is transparent and disposed on the sensor substrate (100) (see figure 26, insulator film 105; and ¶205, For the insulator film 105, for example, insulating material such as silicon oxide (SiO.sub.2) can be used (Note: silicon oxide is transparent to both visible and infrared light)); and a color separating lens (110) array disposed on the spacer layer (105) opposite to the sensor substrate (100) (see figure 26, plurality of pillar structures 110 (i.e. color separators)), wherein the color separating lens (110) array comprises: a first region disposed opposite to the first photo-sensing cell (PD) in a vertical direction, the first region being configured to separate, from incident light incident on the color separating lens array (110), light of a first wavelength and pass the light of the first wavelength to the first photo-sensing cell (PD) (see figure 32, the color filters arranged in a Bayer arrangement, first region being a green color filter; see figure 28; and ¶286, in a pillar array 700G configured by the pillars 110G, the diameter of each pillar 110G and the pitch between the pillars 110G are set such that light having a wavelength component of green (G) is selectively transmitted), a second region disposed opposite to the second photo-sensing cell (PD) in the vertical direction, the second region being configured to separate, from the incident light, light of a second wavelength that is different from the first wavelength and pass the light of the second wavelength to the second photo-sensing cell (PD) (see figure 32, the color filters arranged in a Bayer arrangement, second region being a blue color filter; see figure 29; and ¶286, in a pillar array 700B configured by the pillars 110B, the diameter of each pillar 110B and the pitch between the pillars 110B are set such that light having a wavelength component of blue (B) is selectively transmitted), a third region disposed opposite to the third photo-sensing cell (PD) in the vertical direction, the third region being configured to separate, from the incident light, light of a third wavelength that is different from the first wavelength and the second wavelength, and pass the light of the third wavelength to the third photo-sensing cell (see figure 32, the color filters arranged in a Bayer arrangement, third region being a red color filter; see figure 27; and ¶286, in a pillar array 700R configured by the pillars 110R, the diameter of each pillar 110R and the pitch between the pillars 110R are set such that light having a wavelength component of red (R) is selectively transmitted), and a fourth region disposed opposite to the fourth photo-sensing cell (PD) in the vertical direction, the fourth region being configured to separate, from the incident light, light of the first wavelength and pass the light of the first wavelength to the fourth photo-sensing cell (PD) (see figure 32, the color filters arranged in a Bayer arrangement, fourth region being a green color filter; see figure 28; and ¶286, in a pillar array 700G configured by the pillars 110G, the diameter of each pillar 110G and the pitch between the pillars 110G are set such that light having a wavelength component of green (G) is selectively transmitted). However, Ito fails to explicitly teach wherein the color separating lens array both filters color and condenses said color towards the photo-sensing cell.
However, Orita teaches wherein the color separating lens array (1c/2c/6c) both filters color and condenses said color towards the photo-sensing cell (4c) (see figure 10, photonic crystals formed from layers 1c, 2c, and 6c (i.e. color separating lens); and ¶62, since the solid-state imaging element in the second embodiment makes light condensing and color separation using only an optical element made of a photonic crystal fabricated by autocloning, a color filter is not needed and there occurs no reflection loss nor coupling loss due to its structure including a plurality of elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito to incorporate the teachings of Orita to include an optical element that both filters and condenses light because it is possible to realize a miniature solid-state imaging element with extremely low loss and efficient light condensing. And it is also possible to make a solid-state imaging element smaller in the in-plane directional size than the conventional one (Orita ¶62).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (USPGPub 20210366964 A1) in view of Orita et al. (USPGPub 20060125948 A1) as applied to claim 1 above, and further in view of Suzuki et al. (USPGPub 20140284746 A1).
Regarding claim 2, Ito as modified by Orita teaches a spacer layer (Ito 105) and a color separating lens (Ito 110) (Ito, see figure 26; and see ¶286). However, the combination fails to explicitly teach wherein the spacer layer has a thickness corresponding to a focal length of the lens array with respect to a center wavelength of a wavelength band of the incident light to be separated by the lens array.
However, Suzuki teaches wherein the spacer layer  (30) has a thickness corresponding to a focal length of the lens array (40) with respect to a center wavelength of a wavelength band of the incident light to be separated by the lens array (40) (see figure 4, planarization layer 30 (i.e. spacer) and lens array 70; and ¶36, the focal length of the microlens array 40 is determined by the thickness etc. of the planarizing layer 30 supporting the microlens array 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ito and Orita to incorporate the teachings of Suzuki to further include a spacer corresponding to focal length because, [a]s a result, the imaging element 10 and the microlens array 40 can be optically arranged with high controllability in terms of distance (¶36 Suzuki).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (USPGPub 20210366964 A1) in view of Orita et al. (USPGPub 20060125948 A1) as applied to claim 1 above, and further in view of Toshikiyo et al. (USPGPub 20060284052 A1).
Regarding claim 4, Ito as modified by Orita teaches a first pattern (Ito 110G) passing a first wavelength and a second pattern (Ito, 110B) passing a second wavelength, different from the first wavelength (Ito, ¶286, As exemplified in FIG. 28, in a pillar array 700G configured by the pillars 110G, the diameter of each pillar 110G and the pitch between the pillars 110G are set such that light having a wavelength component of green (G) is selectively transmitted. Furthermore, as exemplified in FIG. 29, in a pillar array 700B configured by the pillars 110B, the diameter of each pillar 110B and the pitch between the pillars 110B are set such that light having a wavelength component of blue (B) is selectively transmitted). However, the combination fails to explicitly teach wherein the first pattern and the second pattern are configured such that the light of the first wavelength, at a position immediately after passing through the color separating lens array, forms a phase distribution of 2Nπ at a position corresponding to a center of the first photo-sensing cell and forms a phase distribution of (2N-1)π at a position corresponding to a center of the second photo-sensing cell, where N is an integer greater than 0.
However, Toshikiyo teaches wherein the first pattern and the second pattern are configured such that the light of the first wavelength, at a position immediately after passing through the color separating lens array, forms a phase distribution of 2Nπ at a position corresponding to a center of the first photo-sensing cell and forms a phase distribution of (2N-1)π at a position corresponding to a center of the second photo-sensing cell, where N is an integer greater than 0 (see figure 14; and ¶95, the phase modulation obtained by the equation (1) is a discontinuous phase modulation, which are indicated by not only the first zone 18, but also the second zone 19, the third zone 20 and the like, obtained by dividing the equation (1) by 2.pi., as shown in FIG. 14. However, the zone is divided every one phase, and therefore an effective phase modulation equals to a continuous phase modulation 17 (denoted by a solid line curve)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ito and Orita to incorporate the teachings of Toshikiyo to further include a phase distribution as mentioned above because a phase modulation of the incident light is performed depending on the refractive index, so as to control a transmission direction of the light (¶95 Toshikiyo). 

Claims 8-9, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (USPGPub 20210366964 A1) in view of Orita et al. (USPGPub 20060125948 A1) as applied to claim 1 above, and further in view of Nam et al. (USPGPub 20170261368 A1).
Regarding claim 8, Ito as modified by Orita teaches the image sensor of claim 1, wherein the sensor substrate (Ito 100) further comprises a third photo-sensing cell (Ito PD) and a fourth photo-sensing cell (Ito PD) (Ito, see figure 32, the color filters arranged in a Bayer arrangement, third and fourth region being a red color filter and a green color filter respectfully), and wherein the color separating lens array (Ito 110) further comprises: a third region disposed opposite to the third photo-sensing cell (Ito PD) in the vertical direction, the third region having a third pattern (Ito 110R) that is different from the first pattern (Ito 110G) and the second pattern (Ito 110B) (Ito, see figure 32, the color filters arranged in a Bayer arrangement, third region being a red color filter; and ¶286, in a pillar array 700R configured by the pillars 110R, the diameter of each pillar 110R and the pitch between the pillars 110R are set such that light having a wavelength component of red (R) is selectively transmitted), and a fourth region disposed opposite to the fourth photo-sensing cell (Ito PD) in the vertical direction (Ito, see figure 32). However, the combination fails to explicitly teach the fourth region having a fourth pattern different from the first pattern, the second pattern, and the third pattern.
However, Nam teaches the fourth region having a fourth pattern different from the first pattern, the second pattern, and the third pattern (¶58, The arrangement period, sizes, and shapes of the Mie resonance particles 12 in any one of the color filters 10A-10D may be different from those of the Mie resonance particles 12 in any other color filter, so that the light transmission characteristics of the four the color filters 10A-10D may be different from one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ito and Orita to incorporate the teachings of Nam to further include a fourth pattern that differs from the first, second, and third patterns in order to transmit light having different characteristics, whether it be color or direction allowing for a more flexible device being able to transmit more types of light. 
Regarding claim 9, Ito as modified by Orita and Nam teaches the image sensor of claim 8, wherein the third region is disposed adjacent to the first region and at a diagonal direction of the second region, and the fourth region is disposed adjacent to the second region and at a diagonal direction of the first region (Ito, see figure 32, the color filters arranged in a Bayer arrangement, third and fourth region being a red color filter and a green color filter respectfully), and wherein the third pattern is configured to separate, from the incident light, light of a third wavelength that is different from the first wavelength and the second wavelength, and condense the light of the third wavelength to the third photo-sensing cell (Ito PD), and the fourth pattern is configured to separate, from the incident light, the light of the first wavelength and condense the light of the first wavelength to the fourth photo-sensing cell (Ito PD) (Ito, see figure 32, the color filters arranged in a Bayer arrangement, third region being a red color filter; see figure 27 and 28; and ¶286, in a pillar array 700R configured by the pillars 110R, the diameter of each pillar 110R and the pitch between the pillars 110R are set such that light having a wavelength component of red (R) is selectively transmitted. As exemplified in FIG. 28, in a pillar array 700G configured by the pillars 110G, the diameter of each pillar 110G and the pitch between the pillars 110G are set such that light having a wavelength component of green (G) is selectively transmitted) and (Orita, see figure 10, photonic crystals formed from layers 1c, 2c, and 6c; and ¶62, since the solid-state imaging element in the second embodiment makes light condensing and color separation using only an optical element made of a photonic crystal fabricated by autocloning, a color filter is not needed and there occurs no reflection loss nor coupling loss due to its structure including a plurality of elements).
Regarding claim 13, Ito as modified by Orita and Nam teaches the image sensor of claim 9, wherein the first pattern (Ito 110G), the second pattern (Ito 110B), the third pattern (Ito 110r), and the fourth pattern (Ito 110G) are configured such that, among the incident light incident on the first region of the color separating lens array (Ito 110), the light of the first wavelength travels toward the center of the first photo-sensing cell corresponding to the first region, the light of the second wavelength travels toward the center of the second photo-sensing cell adjacent to the first photo-sensing cell corresponding to the first region, and the light of the third wavelength travels toward the center of the third photo-sensing cell adjacent to the first photo-sensing cell corresponding to the first region (Ito, see figure 32, unit pattern 861 (i.e. first through fourth regions); and ¶286, As exemplified in FIG. 27, in a pillar array 700R configured by the pillars 110R, the diameter of each pillar 110R and the pitch between the pillars 110R are set such that light having a wavelength component of red (R) is selectively transmitted. As exemplified in FIG. 28, in a pillar array 700G configured by the pillars 110G, the diameter of each pillar 110G and the pitch between the pillars 110G are set such that light having a wavelength component of green (G) is selectively transmitted. Furthermore, as exemplified in FIG. 29, in a pillar array 700B configured by the pillars 110B, the diameter of each pillar 110B and the pitch between the pillars 110B are set such that light having a wavelength component of blue (B) is selectively transmitted).
Regarding claim 14, Ito as modified by Orita and Nam teaches the image sensor of claim 9, wherein the first pattern (Ito 110G), the second pattern (Ito 110B), the third pattern (Ito 110R), and the fourth pattern (Ito 110G) are configured such that, among the incident light incident on the second region of the color separating lens array (Ito 110), the light of the second wavelength travels toward the center of the second photo-sensing cell corresponding to the second region, the light of the first wavelength travels toward the centers of the first photo-sensing cell and the fourth photo-sensing cell adjacent to the second photo-sensing cell corresponding to the second region, and the light of the third wavelength travels toward the center of the third photo-sensing cell adjacent to the second photo-sensing cell corresponding to the second region (Ito, see figure 32, unit pattern 861 (i.e. first through fourth regions); and ¶286, As exemplified in FIG. 27, in a pillar array 700R configured by the pillars 110R, the diameter of each pillar 110R and the pitch between the pillars 110R are set such that light having a wavelength component of red (R) is selectively transmitted. As exemplified in FIG. 28, in a pillar array 700G configured by the pillars 110G, the diameter of each pillar 110G and the pitch between the pillars 110G are set such that light having a wavelength component of green (G) is selectively transmitted. Furthermore, as exemplified in FIG. 29, in a pillar array 700B configured by the pillars 110B, the diameter of each pillar 110B and the pitch between the pillars 110B are set such that light having a wavelength component of blue (B) is selectively transmitted).
Regarding claim 15, Ito as modified by Orita and Nam teaches the image sensor of claim 9, wherein the first pattern (Ito 110G), the second pattern (Ito 110B), the third pattern (Ito 110R), and the fourth pattern (Ito 110G) are configured such that, among the incident light incident on the third region of the color separating lens array (Ito 110), the light of the third wavelength travels toward the center of the third photo-sensing cell corresponding to the third region, the light of the first wavelength travels toward the centers of the first photo-sensing cell and the fourth photo-sensing cell adjacent to the third photo-sensing cell corresponding to the third region, and the light of the second wavelength travels toward the center of the second photo-sensing cell adjacent to the third photo-sensing cell corresponding to the third region (Ito, see figure 32, unit pattern 861 (i.e. first through fourth regions); and ¶286, As exemplified in FIG. 27, in a pillar array 700R configured by the pillars 110R, the diameter of each pillar 110R and the pitch between the pillars 110R are set such that light having a wavelength component of red (R) is selectively transmitted. As exemplified in FIG. 28, in a pillar array 700G configured by the pillars 110G, the diameter of each pillar 110G and the pitch between the pillars 110G are set such that light having a wavelength component of green (G) is selectively transmitted. Furthermore, as exemplified in FIG. 29, in a pillar array 700B configured by the pillars 110B, the diameter of each pillar 110B and the pitch between the pillars 110B are set such that light having a wavelength component of blue (B) is selectively transmitted).
Regarding claim 16, Ito as modified by Orita and Nam teaches the image sensor of claim 9, wherein the first pattern (Ito 110G), the second pattern (Ito 110B), the third pattern (Ito 110R), and the fourth pattern (Ito 110G) are configured such that, among the incident light incident on the fourth region of the color separating lens array (Ito 110), the light of the first wavelength travels toward the center of the fourth photo-sensing cell corresponding to the fourth region, the light of the second wavelength travels toward the center of the second photo-sensing cell adjacent to the fourth photo-sensing cell corresponding to the fourth region, and the light of the third wavelength travels toward the center of the third photo-sensing cell adjacent to the fourth photo-sensing cell corresponding to the fourth region (Ito, see figure 32, unit pattern 861 (i.e. first through fourth regions); and ¶286, As exemplified in FIG. 27, in a pillar array 700R configured by the pillars 110R, the diameter of each pillar 110R and the pitch between the pillars 110R are set such that light having a wavelength component of red (R) is selectively transmitted. As exemplified in FIG. 28, in a pillar array 700G configured by the pillars 110G, the diameter of each pillar 110G and the pitch between the pillars 110G are set such that light having a wavelength component of green (G) is selectively transmitted. Furthermore, as exemplified in FIG. 29, in a pillar array 700B configured by the pillars 110B, the diameter of each pillar 110B and the pitch between the pillars 110B are set such that light having a wavelength component of blue (B) is selectively transmitted).
Regarding claim 17, Ito as modified by Orita and Nam teaches the image sensor of claim 9, wherein the light of the first wavelength is green light, the light of the second wavelength is blue light, and the light of the third wavelength is red light (Ito, see figure 32, the color filters arranged in a Bayer arrangement, first, second, third, and fourth region being a green color filter, a blue color filter, a red color filter, and a green color filter respectfully).
Regarding claim 19, Ito as modified by Orita and Nam teaches the image sensor of claim 9, wherein the color separating lens array (Ito 110) further comprises a plurality of unit pattern arrays (Ito 861) each including the first region, the second region, the third region, and the fourth region adjacent to each other, and wherein the plurality of unit pattern arrays are repeatedly disposed two-dimensionally (Ito, see figure 32, unit pattern 861).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (USPGPub 20210366964 A1) in view of Orita et al. (USPGPub 20060125948 A1) and Nam et al. (USPGPub 20170261368 A1) as applied to claim 9 above, and further in view of Toshikiyo et al. (USPGPub 20060284052 A1).
Regarding claim 10, Ito as modified Orita and Nam teaches a first pattern (Ito 110G) passing a first wavelength, a second pattern (Ito 110B) passing a second wavelength, a third pattern (Ito 110R) passing a third wavelength, and a fourth pattern (Ito 110G) passing the first wavelength (Ito, ¶286, As exemplified in FIG. 27, in a pillar array 700R configured by the pillars 110R, the diameter of each pillar 110R and the pitch between the pillars 110R are set such that light having a wavelength component of red (R) is selectively transmitted. As exemplified in FIG. 28, in a pillar array 700G configured by the pillars 110G, the diameter of each pillar 110G and the pitch between the pillars 110G are set such that light having a wavelength component of green (G) is selectively transmitted. Furthermore, as exemplified in FIG. 29, in a pillar array 700B configured by the pillars 110B, the diameter of each pillar 110B and the pitch between the pillars 110B are set such that light having a wavelength component of blue (B) is selectively transmitted). However, the combination fails to explicitly teach wherein the first pattern, the second pattern, the third pattern, and the fourth pattern are configured such that the light of the first wavelength, at a position immediately after passing through the color separating lens array, forms a phase distribution of 2Nπ at positions corresponding to centers of the first photo-sensing cell and the fourth photo-sensing cell, and forms a phase distribution of (2N-1)π at positions corresponding to centers of the second photo-sensing cell and the third photo-sensing cell, where N is an integer greater than 0.
However, Toshikiyo teaches wherein the first pattern, the second pattern, the third pattern, and the fourth pattern are configured such that the light of the first wavelength, at a position immediately after passing through the color separating lens array, forms a phase distribution of 2Nπ at positions corresponding to centers of the first photo-sensing cell and the fourth photo-sensing cell, and forms a phase distribution of (2N-1)π at positions corresponding to centers of the second photo-sensing cell and the third photo-sensing cell, where N is an integer greater than 0 (see figure 14; and ¶95, the phase modulation obtained by the equation (1) is a discontinuous phase modulation, which are indicated by not only the first zone 18, but also the second zone 19, the third zone 20 and the like, obtained by dividing the equation (1) by 2.pi., as shown in FIG. 14. However, the zone is divided every one phase, and therefore an effective phase modulation equals to a continuous phase modulation 17 (denoted by a solid line curve)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ito and Orita to incorporate the teachings of Toshikiyo to further include a phase distribution as mentioned above because a phase modulation of the incident light is performed depending on the refractive index, so as to control a transmission direction of the light (¶95 Toshikiyo).

Allowable Subject Matter
Claims 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 22, the prior art of record individually or combined fails to teach an image sensor as claimed comprising: a sensor substrate comprising a first photo-sensing cell, a second photo- sensing cell, a third photo-sensing cell, and a fourth photo-sensing cell respectively configured to sense light; a spacer layer that is transparent and disposed on the sensor substrate; and a color separating lens array disposed on the spacer layer opposite to the sensor substrate, the color separating lens array comprising: a first region disposed opposite to the first photo-sensing cell in a vertical direction, the first region having a first pattern, a second region disposed opposite to the second photo-sensing cell in the vertical direction, the second region having a second pattern that is different from the first pattern, a third region disposed opposite to the third photo-sensing cell in the vertical direction, the third region having a third pattern that is different from the first pattern and the second pattern, and a fourth region disposed opposite to the fourth photo-sensing cell in the vertical direction, the fourth region having a fourth pattern that is different from the first pattern, the second pattern, and the third pattern, wherein the third region is disposed adjacent to the first region and at a diagonal direction of the second region, and the fourth region is disposed adjacent to the second region and at a diagonal direction of the first region, more specifically in combination with wherein the first pattern and the fourth pattern have two-fold symmetry, the second pattern and the third pattern have four-fold symmetry, and wherein the fourth pattern has a same shape as the first pattern that is rotated by 90 degrees.
Claim 23 is allowed for its dependency on claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3, 5, 11-12, 18, 20, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (Note that double patenting rejection would also need to be overcome).
Regarding claim 3, the prior art of record individually or combined fails to teach the image sensor of claim 1 as claimed, more specifically in combination with wherein a theoretical thickness of the spacer layer is ht, a pitch between adjacent photo-sensing cells is p, a refractive index of the spacer layer is n, and a center wavelength of a wavelength band of the incident light to be separated by the color separating lens array is λ0, the theoretical thickness of the spacer layer satisfies:             
                
                    
                        h
                    
                    
                        t
                    
                
                =
                
                    
                        
                            
                                n
                                p
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                λ
                            
                            
                                0
                            
                        
                    
                
                -
                
                    
                        
                            
                                λ
                            
                            
                                0
                            
                        
                    
                    
                        4
                        n
                    
                
            
         ; and an actual thickness h of the spacer layer satisfies ht - p < h < ht + p.
Regarding claim 5, the prior art of record individually or combined fails to teach the image sensor of claims 4 and 1 as claimed, more specifically in combination with wherein the first pattern and the second pattern are configured such that the light of the second wavelength, at the position immediately after passing through the color separating lens array, forms a phase distribution of (2M-1)π at a position corresponding to the center of the first photo- sensing cell and forms a phase distribution of 2Mπ at a position corresponding to the center of the second photo-sensing cell, where M is an integer greater than 0.
Regarding claim 11, the prior art of record individually or combined fails to teach the image sensor of claims 10, 9, 8, and 1 as claimed, more specifically in combination with wherein the first pattern, the second pattern, the third pattern, and the fourth pattern are configured such that the light of the second wavelength, at a position immediately after passing through the color separating lens array, forms a phase distribution of (2M-1)π at positions corresponding to the centers of the first photo-sensing cell and the fourth photo- sensing cell, forms a phase distribution of 2Mrr at a position corresponding to the center of the second photo-sensing cell, and forms a phase distribution that is greater than (2M-2)π and less than (2M-1)π at a position corresponding to the center of the third photo-sensing cell, where M is an integer greater than 0.
Claim 12 is objected to for its dependency on clam 11. 
Regarding claim 18, the prior art or record individually or combined fails to teach the image sensor of claims 17, 9, 8, and 1 as claimed, wherein the first pattern and the fourth pattern have two-fold symmetry, more specifically in combination with the second pattern and the third pattern have four-fold symmetry, and the fourth pattern has a same shape as the first pattern that is rotated by 90 degrees.
Regarding claim 20, the prior art of record individually or combined fails to teach the image sensor of claims 9, 8, and 1 as claimed, wherein the color separating lens array further comprises a plurality of first regions, a plurality of second regions, a plurality of third regions, and a plurality of fourth region more specifically in combination with that are disposed to protrude with respect to edges of the sensor substrate and do not face any photo-sensing cell of the sensor substrate in the vertical direction.
Regarding claim 27, the prior art of record individually or combined fails to teach the image sensor of claim 26 as claimed, wherein the first region has a first pattern, the second region has a second pattern that is different from the first pattern, the third region has a third pattern that is different from the first pattern and the second pattern, and more specifically in combination with the fourth region has a same pattern as the first pattern that is rotated 90 degrees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878   





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878